DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 10/21/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract is objected to as exceeding 150 words in length.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “simple setting acquisition unit,” “operation information creation unit,” “component information acquisition unit,” “dummy information creation unit,” and “plan creation unit” in claim 1, and “scenario information creation unit” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, and per FIG. 2 and corresponding description in the specification on page 8, line 30 through page 9, line 29:   “simple setting acquisition unit” is interpreted as a computer program executed by a processor to acquire a simple setting including number of inspections on the device, information with which an inspection interval is identifiable, and an inspection pattern with which a component to be replaced in an inspection is defined in advance; “operation information creation unit” is interpreted as a computer program executed by a processor to create operation information including an inspection period and a replacement scheduled component of the device based on the acquired simple setting; “component information acquisition unit” is interpreted as a computer program executed by a processor to acquire component information including lifespan information and stock quantity information about each of the plurality of components currently used in or to be used in the device, based on use history information about each of the plurality of components; “dummy information creation unit” is interpreted as a computer program executed by a processor to create, when the acquired component information includes missing information, dummy information to be used instead of the missing information; “plan creation unit” is interpreted as a computer program executed by a processor to create the operation plan for the components related to the device based on the operation information, the component information, and the dummy information; and “scenario information creation unit” is interpreted as a computer program executed by a processor to create scenario information including changed operation information and component information upon receiving a change in the operation information and the component information related to one of a plurality of the devices.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 11-14, “acquire component information including lifespan information and stock quantity information about each of the plurality of components currently used in or to be used in the device, based on use history information” renders claim 1 indefinite because evaluating this language in view of the specification, the scope of what may be encompassed by “acquire … lifespan information and stock quantity information, based on use history information” is unclear.  Specifically, it is unclear from the specification whether “based on” means a general association between the acquisition of lifespan and stock quantity information and the content of the use history information, or means that the process by which the lifespan and/or stock quantity information is generated is influenced by the content of the use history information.   
For example, the specification in paragraph [0019] explains that “[t]he operation plan creation system 1 may further include an individual component information management system 20 that records the lifespan, use history, stock quantity, and the like of each of the plurality of components being used or to be used in each of the machines PL01, PL02, . . . .”  Further, paragraph [0025] explains the role of the component information acquisition unit as “acquir(ing) component information including lifespan information and stock quantity information about each of a plurality of components currently used or scheduled to be used in the device U, based on the use history information about each of the plurality of components. In the present embodiment, the component information acquisition unit 113 acquires the use history information about the components from the individual component information management system 20.”  Further, paragraph [0064] explains “component information acquisition unit 113 receives use history information T3 on a component from the individual component information management system 20...”  FIG. 11 depicts history information T3 as a tabular record that incudes component ID information associated in records with consumption time entries and quantity entries. 
In combination, the foregoing references do not disclose even a generalized manner of utilizing use history of components to generate stock quantity information and instead appear to indicate that obtaining the stock quantity information is merely incidentally associated with use history information either in terms of stock quantity being part of use history or in that the acquisition of stock quantity information occurs in general association with the acquisition of use history information.  Regarding “lifespan information,” it is generally self-evident that lifespan information (e.g., remaining useful life) may be generated/derived from using use history information (e.g., hours operated). However, the specification provides no reasonably clear indication that such is the case so that as with the “stock quantity,” the “lifespan” may be acquired “based on” use history information by simply acquiring the lifespan information in association with use history.  Therefore, and based on broadest reasonable interpretation in view of the specification “acquire component information including lifespan information and stock quantity information about each of the plurality of components currently used in or to be used in the device, based on use history information” is interpreted as requiring that “lifespan information” and “stock quantity information” be acquired as part of “use history information about each of the plurality of components.”
Independent claim 7, lines 8-11, and independent claim 8, lines 9-12, include substantially the same language as in lines 11-14 of claim 1, and are rejected for the same reasons and interpreted in the same manner.
In claim 8, line 1, “a program making a computer of an operation plan creation device” renders claim 8 indefinite because the meaning of this phrase is unclear.  It appears that the intent is to claim a computer program that includes an operation plan creation device.
Claims 2-6 depend from rejected claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention in each of these claims is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“An operation plan creation device configured to create an operation plan for a plurality of components mounted to a device, the operation plan creation device comprising: 
a simple setting acquisition unit configured to acquire a simple setting including number of inspections on the device, information with which an inspection interval is identifiable, and an inspection pattern with which a component to be replaced in an inspection is defined in advance; 
an operation information creation unit configured to create operation information including an inspection period and a replacement scheduled component of the device based on the acquired simple setting; 
a component information acquisition unit configured to acquire component information including lifespan information and stock quantity information about each of the plurality of components currently used in or to be used in the device, based on use history information about each of the plurality of components; 
a dummy information creation unit configured to create, when the acquired component information includes missing information, dummy information to be used instead of the missing information; and 
a plan creation unit configured to create the operation plan for the components related to the device based on the operation information, the component information, and the dummy information.”  

The claim limitations of claim 1 considered to fall within the abstract idea are highlighted in bold font above; the remaining features are “additional elements.”
Step 1 of the subject matter eligibility analysis entails determining whether the claimed subject matter falls within one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  Claim 1 recites a device and therefore falls within a statutory category.
Next, Step 2A Prong One of the analysis entails determining whether the claim recites a judicial exception such as an abstract idea.  Under a broadest reasonable interpretation, the highlighted portions of claim 1 comprise information processing steps that fall within the abstract idea judicial exception.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the highlighted subject matter falls within the mental processes category (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2).
As to claim 1, individually and collectively, the steps:
 “create an operation plan for a plurality of components mounted to a device” 
“acquire a simple setting including number of inspections on the device, information with which an inspection interval is identifiable, and an inspection pattern with which a component to be replaced in an inspection is defined in advance” 
“create operation information including an inspection period and a replacement scheduled component of the device based on the acquired simple setting”
“acquire component information including lifespan information and stock quantity information about each of the plurality of components currently used in or to be used in the device, based on use history information about each of the plurality of components” 
“create, when the acquired component information includes missing information, dummy information to be used instead of the missing information” and 
“create the operation plan for the components related to the device based on the operation information, the component information, and the dummy information,”  
may be performed as mental processes.  
An “operation plan” is an information construct that may be conceived/generated by mental processes.  A simple setting including number of inspections on the device, information with which an inspection interval is identifiable, and an inspection pattern with which a component to be replaced in an inspection is defined in advance is also an information construct that can be conceived or otherwise acquired by mental processes such as reading a computer display.  Operation information including an inspection period and a replacement scheduled component of the device can be generated based on the acquired simple setting by mental processes such as evaluation and judgement.  Component information including lifespan information and stock quantity information about each of the plurality of components currently used in or to be used in the device can be acquired based on use history information about each of the plurality of components by mental processes such as evaluation and judgement.  Creating, when the acquired component information includes missing information, dummy information to be used instead of the missing information can be implemented by mental processes including evaluation/judgement that information is unavailable and mentally conceiving of replacement information.  The operation plan for the components related to the device can be generated based on the operation information, the component information, and the dummy information by mental processes such as evaluation and judgement.
The type of high-level information collecting and analyzing data recited in these elements has been found by the Federal Circuit to constitute patent ineligible matter (see Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind).
Step 2A, Prong Two of the analysis entails determining whether a claim includes additional elements that integrate the recited judicial exception into a practical application.  In view of the various considerations encompassed by the Step 2A, Prong Two analysis, claim 1 does not include additional elements that integrate the recited abstract idea into a practical application.  Based on the individual and collective limitations of claim 1, applying a broadest reasonable interpretation, the most significant of such considerations appear to include: improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)); and effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)).  
Regarding improvements to the functioning of a computer or other technology, none of the “additional elements” in any combination appear to integrate the abstract idea to technologically improve any aspect of a system that may be used to implement the highlighted steps such a generic computer.  Regarding application of the judicial exception with, or by use of, a particular machine, the additional elements such as the “simple setting acquisition unit,” “operation information creation unit,” “component information acquisition unit,” “dummy information creation unit,” and “plan creation unit” in claim 1 are not utilized as a particularized manner of implementing the abstract idea process steps.  Instead, the “simple setting acquisition unit,” “operation information creation unit,” “component information acquisition unit,” “dummy information creation unit,” and “plan creation unit” appear to be program constructs executed by an otherwise generic computer processing system as a means for computerized implementation of the abstract idea.  
Regarding transformation or reduction of a particular article to a different state or thing, claim 1 includes no such transformation or reduction.  Instead, claim 1 as a whole entails gathering or otherwise operation data including inspection data and component data and using the inspection and component data to generate an operation plan with a generalized (i.e., not relating in a particularized manner to operation planning) missing information replacement feature to enable operation when some input information is missing.
The above additional elements, considered individually and in combination with the claim elements reciting an abstract idea do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, claim 1 is directed to a judicial exception and requires further analysis under Step 2B.  
Regarding Step 2B, claim 1 does not include additional elements that are sufficient to render claim 1 considered as a whole to amount to significantly more than the judicial exception because individually and in combination, the “simple setting acquisition unit,” “operation information creation unit,” “component information acquisition unit,” “dummy information creation unit,” and “plan creation unit” are merely program constructs that implement the abstract idea such as by being stored and executed on a generic computer. Claim 1 is therefore not patent eligible.  Independent claims 7 and 8, which claim substantially the identical abstract idea and similarly do not include additional elements that integrate the abstract idea into a practical application or render the claim considered as a whole to amount to significantly more than an abstract idea, are rejected based on the same grounds.  
Dependent claims 2-6 provide additional features/steps which are part of an expanded algorithm that includes the abstract idea of the independent claim 1 (Step 2A, Prong One).  None of dependent claims 2-6 recite additional elements that integrate the abstract idea into practical application (Step 2A, Prong Two), and all fail the “significantly more” test under the step 2B for the same reasons as discussed with regards to claim 1.  Dependent claims 2-6 therefore also constitute ineligible subject matter.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is the claimed invention is directed to non-statutory subject matter.  
Claim 8 recites a program (data construct) and therefore does not fall within at least one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over 103 Kawamura (US 2015/0378338 A1) as provided by Applicant, in view of Kurihara (US 2003/0171963 A1), and in further view of Humpert (CA 2826504).
As to claim 1, Kawamura teaches “[a]n operation plan creation device configured to create an operation plan (FIG. 1 operation plan creation device 100) for a plurality of components mounted to a device ([0030]; Abstract), the operation plan creation device comprising: 
a simple setting acquisition unit (FIG. 1 storage unit 160) configured to acquire a simple setting including number of inspections on the device (FIG. 1 initial setting data 162; FIG. 2 setting sheet S1; [0007] storage unit stores initial setting data that includes scheduled inspection times for periodic inspections (Examiner notes that inspection schedule information conveys a number of inspections over time)), information with which an inspection interval is identifiable (FIG. 2 setting sheet S1 includes periodic inspection interval), and an inspection pattern with which a component to be replaced in an inspection is defined in advance (FIG. 8 rotation sheet S3 that associates inspection pattern C with components to be rotated; [0043] inspection pattern C received by operation plan update unit in rotation sheet S3; [0042] rotation sheet S3 stored within storage unit 160);
an operation information creation unit (FIG. 1 operation plan creation program 161) configured to create operation information ([0032] operation plan creation unit 161a within operation plan creation program 161 generates operation information in the form of operation plan data 163) including an inspection (FIG. 8 rotation sheet S3 includes operation information including inspection date and inspection pattern)”  “and a replacement scheduled component of the device (FIG. 3 rotation sheet S3 depicting operation information including to-be-rotated component information) based on the acquired simple setting ([0035] operation plan creation unit 161a uses the initial setting data to generate operation plan data); 
a component information acquisition unit (FIG. 1 operation plan creation program 161 accesses component information in the form of initial setting data 162 and operation performance data 164) configured to acquire component information including lifespan information (FIG. 2 setting sheet S1 includes “COMPONENT LIFESPAN”; [0030]-[0031] initial setting information includes component lifespan and equivalent operating hours) and stock quantity information about each of the plurality of components currently used in or to be used in the device ([0030]-[0031] initial setting data includes number of components per device; [0036] operation plan creation unit 161a creates sheet indicating component quantity), based on use history information about each of the plurality of components (FIG. 2 setting sheet S1 includes component use history including equivalent operating hours (EOH));” and 
“a plan creation unit (FIG. 1 operation plan update unit 161b) configured to create the operation plan for the components related to the device based on the operation information, the component information ([0041] operation plan update unit updates operation plan (i.e., creates a distinct operation plan) based on inspection interval that in part defines EOH as well as operation period and component configuration).”
Regarding an operation information creation unit configured to create operation information including an “inspection period,” Kawamura teaches that that operation plan creation unit creates an inspection date based on the initial setting data that includes inspection interval but does not appear to expressly teach creating operation information including an inspection period (i.e., time over which an inspection is performed).
Kurihara teaches a production planning system/method that includes creating operation information including an “inspection period ([0199] information used for creating product plan includes information related to product inspections, such as for example inspection items and frequency, and the time required for inspections).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kurihara’s disclosed use of inspection period information with the operation plan creation device taught by Kawamura such that the operation plan creation program is configured to create operation data that includes inspection period data as well as a replacement scheduled component of the device.  The motivation would have been to expand the scope of potentially useful information for scheduling operations of equipment that includes potentially many components that are subject to undergo inspections.
Neither Kawamura nor Kurihara teaches “a dummy information creation unit configured to create, when the acquired component information includes missing information, dummy information to be used instead of the missing information” or to create the operation plan for the components based on “the dummy information.”
Humpert teaches a control equipment planning system/method including “a dummy information creation unit (FIGS. 1 and 2 depicting system for automated production of planning documents; page 17, paragraph beginning with “FIG. 1 shows an overview of a system 1”) configured to create, when the acquired component information includes missing information, dummy information to be used instead of the missing information (page 15, lines 1-15; dummy identifiers specified for objects provided when real identifiers not available within plan including components).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Humpert’s teaching of specifying dummy information to be used in place of missing component information with the operation plan creation device taught by Kawamura as modified by Kurihara such that in instances during plan creation and re-creation (update), Kawamura’s operation plan creation program 161 is configured to create dummy information to be used instead of missing information and is furthermore configured to create the operation plan for the components based on “the dummy information.”
The motivation for modifying Kawamura’s operation plan creation program based on Humpert’s disclosure to create dummy information to be used instead of missing information would have been to enable operation plan creation and/or plan updating to be performed in instances in which particular component information does not exist or is otherwise current unavailable as disclosed by Humpert.  Given that it would have been obvious to configure Kawamura’s operation plan creation program as modified by Kurihara based on Humpert’s disclosure to create dummy information to be used instead of missing information, it would consequently have been obvious to one of ordinary skill in the art before the effective filing date for the resultant configured system in which inputs include dummy data to have processed the data as per disclosed by Kawamura such that the operation plan would be incidentally created based on the dummy input information as well as the other operation information and component information.  The motivation for implementing the full processing cycle in which an operation plan is generate based on the dummy information as well as the other operation and component information would have been to enable relatively continuous operation planning when some of the component information may not be immediately available.

As to claim 2, the combination of Kawamura, Kurihara, and Humpert teaches “[t]he operation plan creation device according to claim 1, further comprising a scenario information creation unit (Kawamura: FIG. 1 operation plan creation program 161) configured to create scenario information including changed operation information and component information (Kawamura: [0007] and [0041] operation plan update unit updates (i.e., changes) component operation plan data) upon receiving a change in the operation information and the component information related to one of a plurality of the devices (Kawamura: [0007] and [0041] operation plan data updated based on received component operation information), wherein 
the plan creation unit creates the operation plan based on the operation information and the component information included in the scenario information for the one device (Kawamura: [0043]-[0044] operation plan update unit updates rotation sheet S3 based on the received component operation information).”

As to claim 3, the combination of Kawamura, Kurihara, and Humpert teaches “[t]he operation plan creation device according to claim 2, wherein 
the scenario information creation unit determines whether to apply the scenario information for each of the plurality of devices (Kawamura: [0043]-[0044] operation plan update unit updates rotation sheet S3 (operation plan); FIG. 8 rotation sheet S3 encompasses multiple devices Nos. 1-4; [0007] and [0041] using operation plan update unit updates (i.e., changes) component operation plan data), and 
for a device to which the scenario information is determined to be applied, the plan creation unit creates the operation plan based on the operation information and the component information included in the scenario information (Kawamura: [0043]-[0044] operation plan update unit updates rotation sheet S3 based on the received component operation information).” 

As to claim 4, the combination of Kawamura and Humpert teaches “[t]he operation plan creation device according to claim 2, wherein the scenario information creation unit receives a change to add or delete the inspection period (Kawamura: [0030] initial setting data 162 received from user includes periodic inspection interval; [0032] operation plan creation unit 161a uses initial setting data) and the replacement scheduled component (Kawamura: [0057] control unit 150 receives via input/revision form a change in quantity (from 10 to 5) of “FD” components).”  

As to claim 5, the combination of Kawamura and Humpert teaches “[t]he operation plan creation device according to claim 2, wherein the scenario information creation unit receives” “the inspection pattern defined in advance ([0043] inspection pattern received by operation plan update unit).”
Kawamura teaches receiving a change in operation plan input data such as a change in the number of components having a particular treatment classification (FIG. 11 Revision Sheet S41; [0056]), but the combination of Kawamura and Humpert does not expressly teach that a scenario information creation unit that receives “a change in” the inspection pattern defined in advance.  
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Kawamura’s teaching of changing operation plan input data such as a change in the number of components to Kawamura’s teaching that the operation plan input information includes inspection pattern such that operation plan creation unit 161 is configured to receive “a change in” the inspection pattern defined in advance.  The motivation would have been to increase the flexibility by which the system or a user may operation planning control to account for changes, such as changes in system configuration, that may warrant a modified inspection pattern.

As to claim 6, the combination of Kawamura and Humpert teaches “[t]he operation plan creation device according to claim 1,” but does not expressly teach “wherein the dummy information creation unit creates dummy information about the lifespan information based on a design life of each of the plurality of components.” 
Kawamura teaches that the operation plan input information includes “lifespan information based on a design life of each of the plurality of components” (FIG. 2 worksheet accessed by plan creation program 161 includes “COMPONENT LIFESPAN”; [0030]-[0031] initial setting information includes component lifespan).  Humpert teaches a “dummy information creation unit (FIGS. 1 and 2 depicting system for automated production of planning documents; page 17, paragraph beginning with “FIG. 1 shows an overview of a system 1”) creates dummy information (page 15, lines 1-15; dummy identifiers specified for objects provided when real identifiers not available within plan including components)” in place of unavailable operation planning information.  Furthermore, Humpert teaches that the dummy information may be specified for “objects” identifiers for a broad range of “objects” beyond component-specific objects, and to encompass all input and/or output variables of the planning objects (page 15, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of the teachings of Kawamura and Humpert to have configured the dummy information creation unit to create dummy information “about the lifespan information based on a design life of each of the plurality of components.”  The motivation would have been to expand the scope of potentially unavailable information for which the plan creation system can operationally account for to enable operation plan creation and/or plan updating to be performed in instances in which particular component information, such as lifespan information does not exist or is otherwise current unavailable.

As to claim 7, Kawamura teaches “[a]n operation plan creation method (FIG. 1 method performed by operation plan creation device 100) of creating an operation plan for a plurality of components mounted to a device ([0030]; Abstract), the method comprising: 
acquiring a simple setting including number of inspections on the device (FIG. 1 initial setting data 162; FIG. 2 setting sheet S1; [0007] storage unit stores initial setting data that includes scheduled inspection times for periodic inspections (Examiner notes that inspection schedule information conveys a number of inspections over time)), information with which an inspection interval is identifiable (FIG. 2 setting sheet S1 includes periodic inspection interval), and an inspection pattern with which a component to be replaced in an inspection is defined in advance (FIG. 8 rotation sheet S3 that associates inspection pattern C with components to be rotated; [0043] inspection pattern C received by operation plan update unit in rotation sheet S3; [0042] rotation sheet S3 stored within storage unit 160); 
creating operation information ([0032] operation plan creation unit 161a within operation plan creation program 161 generates operation information in the form of operation plan data 163) including an inspection (FIG. 8 rotation sheet S3 includes operation information including inspection date and inspection pattern)”  “and a replacement scheduled component of the device (FIG. 3 rotation sheet S3 depicting operation information including to-be-rotated component information) based on the acquired simple setting ([0035] operation plan creation unit 161a uses the initial setting data to generate operation plan data); 
acquiring component information (FIG. 1 operation plan creation program 161 accesses component information in the form of initial setting data 162 and operation performance data 164) including lifespan information (FIG. 2 setting sheet S1 includes “COMPONENT LIFESPAN”; [0030]-[0031] initial setting information includes component lifespan and equivalent operating hours) and stock quantity information about each of the plurality of components currently used in or to be used in the device ([0030]-[0031] initial setting data includes number of components per device; [0036] operation plan creation unit 161a creates sheet indicating component quantity), based on use history information about each of the plurality of components (FIG. 2 setting sheet S1 includes component use history including equivalent operating hours (EOH));” and
“creating the operation plan for the components related to the device based on the operation information, the component information ([0041] operation plan update unit updates operation plan (i.e., creates a distinct operation plan) based on inspection interval that in part defines EOH as well as operation period and component configuration).”  
Regarding creating operation information including an “inspection period,” Kawamura teaches that that operation plan creation unit creates an inspection date based on the initial setting data that includes inspection interval but does not appear to expressly teach creating operation information including an inspection period (i.e., time over which an inspection is performed).
Kurihara teaches a production planning system/method that includes creating operation information including an “inspection period ([0199] information used for creating product plan includes information related to product inspections, such as for example inspection items and frequency, and the time required for inspections).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kurihara’s disclosed use of inspection period information with the operation plan creation device taught by Kawamura such that the operation plan creation program is configured to create operation data that includes inspection period data as well as a replacement scheduled component of the device.  The motivation would have been to expand the scope of potentially useful information for scheduling operations of equipment that includes potentially many components that are subject to undergo inspections.
Neither Kawamura nor Kurihara teaches “creating, when the acquired component information includes missing information, dummy information to be used instead of the missing information” or creating the operation plan for the components related to the device based on the operation information, the component information, “and the dummy information.”
Humpert teaches “creating, when the acquired component information includes missing information, dummy information to be used instead of the missing information (page 15, lines 1-15; dummy identifiers specified for objects provided when real identifiers not available within plan including components).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Humpert’s teaching of specifying dummy information to be used in place of missing component information with the operation plan creation method taught by Kawamura as modified by Kurihara such that in instances during plan creation and re-creation (update), Kawamura’s operation plan creation program 161 is configured to create dummy information to be used instead of missing information and is furthermore configured to create the operation plan for the components based on “the dummy information.”
The motivation for modifying Kawamura’s operation plan creation program based on Humpert’s disclosure to create dummy information to be used instead of missing information would have been to enable operation plan creation and/or plan updating to be performed in instances in which particular component information does not exist or is otherwise current unavailable as disclosed by Humpert.  Given that it would have been obvious to configure Kawamura’s operation plan creation program as modified by Kurihara based on Humpert’s disclosure to create dummy information to be used instead of missing information, it would consequently have been obvious to one of ordinary skill in the art before the effective filing date for the resultant configured system in which inputs include dummy data to have processed the data as per disclosed by Kawamura such that the operation plan would be incidentally created based on the dummy input information as well as the other operation information and component information.  The motivation for implementing the full processing cycle in which an operation plan is generate based on the dummy information as well as the other operation and component information would have been to enable relatively continuous operation planning when some of the component information may not be immediately available.

As to claim 8, Kawamura teaches “[a] program making a computer of an operation plan creation device configured to create an operation plan (FIG. 1 operation plan creation program 161, control unit 150, and storage 160 within operation plan creation device 100) for a plurality of components mounted to a device function ([0030]; Abstract), the program causing the computer to execute: 
acquiring a simple setting including number of inspections on the device (FIG. 1 initial setting data 162; FIG. 2 setting sheet S1; [0007] storage unit stores initial setting data that includes scheduled inspection times for periodic inspections (Examiner notes that inspection schedule information conveys a number of inspections over time)), information with which an inspection interval is identifiable (FIG. 2 setting sheet S1 includes periodic inspection interval), and an inspection pattern with which a component to be replaced in an inspection is defined in advance (FIG. 8 rotation sheet S3 that associates inspection pattern C with components to be rotated; [0043] inspection pattern C received by operation plan update unit in rotation sheet S3; [0042] rotation sheet S3 stored within storage unit 160); 
creating operation information ([0032] operation plan creation unit 161a within operation plan creation program 161 generates operation information in the form of operation plan data 163) including an inspection (FIG. 8 rotation sheet S3 includes operation information including inspection date and inspection pattern)” “and a replacement scheduled component of the device (FIG. 3 rotation sheet S3 depicting operation information including to-be-rotated component information) based on the acquired simple setting ([0035] operation plan creation unit 161a uses the initial setting data to generate operation plan data); 
acquiring component information (FIG. 1 operation plan creation program 161 accesses component information in the form of initial setting data 162 and operation performance data 164) including lifespan information (FIG. 2 setting sheet S1 includes “COMPONENT LIFESPAN”; [0030]-[0031] initial setting information includes component lifespan and equivalent operating hours) and stock quantity information about each of the plurality of components currently used in or to be used in the device ([0030]-[0031] initial setting data includes number of components per device; [0036] operation plan creation unit 161a creates sheet indicating component quantity), based on use history information about each of the plurality of components (FIG. 2 setting sheet S1 includes component use history including equivalent operating hours (EOH));” and 
“creating the operation plan for the components related to the device based on the operation information, the component information ([0041] operation plan update unit updates operation plan (i.e., creates a distinct operation plan) based on inspection interval that in part defines EOH as well as operation period and component configuration).”
Regarding creating operation information including an “inspection period,” Kawamura teaches that that operation plan creation unit creates an inspection date based on the initial setting data that includes inspection interval but does not appear to expressly teach creating operation information including an inspection period (i.e., time over which an inspection is performed).
Kurihara teaches a production planning system/method that includes creating operation information including an “inspection period ([0199] information used for creating product plan includes information related to product inspections, such as for example inspection items and frequency, and the time required for inspections).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kurihara’s disclosed use of inspection period information with the operation plan creation device taught by Kawamura such that the operation plan creation program is configured to create operation data that includes inspection period data as well as a replacement scheduled component of the device.  The motivation would have been to expand the scope of potentially useful information for scheduling operations of equipment that includes potentially many components that are subject to undergo inspections.
Neither Kawamura nor Kurihara teaches “creating, when the acquired component information includes missing information, dummy information to be used instead of the missing information” or creating the operation plan for the components related to the device based on the operation information, the component information, “and the dummy information.”
Humpert teaches “creating, when the acquired component information includes missing information, dummy information to be used instead of the missing information (page 15, lines 1-15; dummy identifiers specified for objects provided when real identifiers not available within plan including components).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Humpert’s teaching of specifying dummy information to be used in place of missing component information with the operation plan creation method taught by Kawamura as modified by Kurihara such that in instances during plan creation and re-creation (update), Kawamura’s operation plan creation program 161 is configured to create dummy information to be used instead of missing information and is furthermore configured to create the operation plan for the components based on “the dummy information.”
The motivation for modifying Kawamura’s operation plan creation program based on Humpert’s disclosure to create dummy information to be used instead of missing information would have been to enable operation plan creation and/or plan updating to be performed in instances in which particular component information does not exist or is otherwise current unavailable as disclosed by Humpert.  Given that it would have been obvious to configure Kawamura’s operation plan creation program as modified by Kurihara based on Humpert’s disclosure to create dummy information to be used instead of missing information, it would consequently have been obvious to one of ordinary skill in the art before the effective filing date for the resultant configured system in which inputs include dummy data to have processed the data as per disclosed by Kawamura such that the operation plan would be incidentally created based on the dummy input information as well as the other operation information and component information.  The motivation for implementing the full processing cycle in which an operation plan is generate based on the dummy information as well as the other operation and component information would have been to enable relatively continuous operation planning when some of the component information may not be immediately available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863